DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2. 	Applicant's Amendments to the Claims filed on December 8, 2021 is respectively acknowledged. The previous claim interpretation is hereby withdrawn. Claims 2-33 are pending for examination. 

Response to Arguments
3. 	Applicant's arguments with respect to claims 2-33 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 2, 3, 8-10, 12-14, 17-19, 26, 28-30 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinold et al. (US 2003/0045971 A1) in view of Chen et al. (US 2011/0227757 A1) and Pong et al. (US 2009/0240874 A1). 

	Referring to claim 2, Reinold et al. discloses a vehicle network node module comprising: 
a plurality of vehicle devices comprising one or more sensors, actuators, or electronic control units (ECUs), (e.g. devices 14-20), each of the plurality of vehicle devices configured to perform a respective vehicle function (e.g. braking, steering and suspension control) [0036; FIG. 1]; a network port (e.g. a plurality of input ports 112, output ports 114 and input/output ports 116 and 118) configured to support communications between the plurality of vehicle devices and a vehicular communication network in accordance with a communication protocol of the vehicular communication network (e.g. network 12 using TCP/IP, ATM, Infiniband, etc.) [0039, 0050); 
a switching circuit (e.g. fabric 38 including switches) coupled to the vehicular network interface, the switching circuit configured to facilitate communication regarding the respective vehicle functions between the plurality of vehicle devices and the vehicular communication network (e.g. network 36) via a network port (i.e. a plurality of input ports 112, output ports 114 and input/output ports 116 and 118) [0050; FIG. 9]; and 
processing circuitry coupled to the switching circuit (i.e. switch element 110 may be an assembly of circuit components or may be formed as a single integrated circuit device) the processing circuitry configured to arbitrate access to the vehicular communication network among the plurality of vehicle devices, based on at least one of a type of vehicle function corresponding to a packet (i.e. packet data corresponding to active system diagnostics) [0033, 0045, 0047, 0050, 0051] or a timestamp of the packet.
	Reinhold et al. does not disclose the network node module comprising:
a network buffer, coupled to the network port, including at least one queue for temporarily storing packets relating to the respective vehicle functions, wherein the switching circuit is coupled to the network buffer and the plurality of vehicle devices, and wherein the processing circuitry coupled to the switching circuit and the network buffer.
	However, Chen et al. discloses that a data packet is only stored and forwarded when a level or state change occurs. For example, if there are four data packets within the carrying buffer, and the four data packets store information about traffic congestion, e.g., three data packets indicate low or 'L' levels of traffic congestion and one data packet indicates high or 'H' level of traffic congestion, only two of the data packets indicating differing levels of traffic congestion, i.e., 'L' and 'H', are stored and transmitted [0056].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Reinold et al. to include the features of Chen et al. in order to optimize the communication of data within a disruption tolerant network.
	Neither Reinhold et al. nor Chen et al. disclose the processing circuitry configured to arbitrate access to the vehicular communication network among the plurality of vehicle devices, by at least one of:
	(i) determining whether to place the packet in a higher priority queue or a lower priority queue, 	or 
	(ii) determining whether to select a packet from the higher priority queue or the lower priority 	queue. 	
	However, Pong et al. discloses "the processing circuitry configured to arbitrate access to the vehicular communication network among the plurality of vehicle devices, by .... determining whether to place the packet in a higher priority queue or a lower priority queue" by teaching that latency-sensitive VoIP packets may be sent to the highest-priority receive queue 118, while multicast packets for IPTV service are sent to the second high-priority receive queue 118, and other packets for generic data services are sent to a low-priority queue 118 [0022].
	Gleaning from the vehicle network as taught by Reinold et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Reinold et al. to include the features of Pong et al. in order to provide improved performance in packet processing with relatively low cost and high degree of programmability.

	Referring to claim 3, Reinold et al. further discloses the network node module further comprising a plurality of vehicular network interfaces, each of the plurality of vehicular network
interfaces operably coupled to the switching circuit and a respective on of the plurality of
vehicle devices (i.e. a vehicle 10 including an active network 12 to which various vehicle devices
14-20 are coupled via respective interfaces 22-28) [0036; FIG. 1].

	Regarding claim 8, Reinold et al. further discloses the network node module wherein the plurality of vehicle devices, the network port, the switching circuit, and the processing circuitry are implemented on at least two integrated circuits [0050-0052; FIG. 1].

	Regarding claim 9, Reinold et al. further discloses the network node module wherein the plurality of vehicle devices, the network port, the switching circuit, and the processing circuitry are implemented on a single integrated circuit (i.e. switch element 110 may be an assembly of circuit components or may be formed as a single integrated circuit device) [0051; FIG. 1].

	Regarding claim 10, Reinold et al. further discloses the network node module wherein the network port supports wireless inter-vehicular communications (i.e. wireless interfaces 244 and 250 arbitrate the wireless linking of the active networks 242 and 248 providing required authentication, security and encryption) [0059; FIG. 15].

	Regarding claim 12, Reinold et al. further discloses the network node module wherein the differing vehicle communication format comprises one of:
J1850 format;
OBDII format;
Intellibus format;
Controller Area Network (CAN) format [0040];
FlexRay format [0040];
Bosch-Siemens-Temic format;
Motorola® interconnect (MI) format;
Mobile Media Link (MML) format;
Domestic Digital Data (D2B) format;
smartwireX format;
Application/Control Number: 14/735,265 Page 7 Art Unit: 3664
inter-equipment bus (IEBus) format; or
media oriented systems transport (MOST) format.

	Regarding claim 13, Reinold et al. further discloses the network node module wherein the plurality of vehicle devices are indirectly coupled to one another via the network port (i.e. device 136 includes an active element 138 integral to the device, and providing a plurality of input/output ports. The plurality of input/output ports, three of which are illustrated in FIG. 10, couple to interfaces 140, 142 and 144) [0051].

	Regarding claim 14, Reinold et al. further discloses the network node module wherein the processing circuitry is further configured to control a powered state of at least one of the vehicle devices (i.e. The plurality of communication paths may be defined by the spanning tree algorithm during an initial configuration, or may be defined by a running of the spanning tree algorithm during each power on cycle or by other periodic running of the spanning tree algorithm [0036, 0043].

	Regarding claim 17, neither Reinold et al. nor Chen et al. nor Jayawardena et al. disclose the network node module of claim 2, wherein the plurality of vehicular network interfaces are configured to couple to the plurality of vehicle devices in a hub and spoke configuration.
	However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the vehicle control module of Reinold et al. to include wherein the vehicular network interface is configured to couple to the plurality of vehicle devices in a hub and spoke configuration, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

	Referring to claim 18, Reinold et al. discloses a vehicle control module comprising: 
a plurality of vehicle network interfaces configured to support communications between a plurality of vehicle devices and a vehicular communication network in accordance with a communication protocol of the vehicular communication network, the plurality of vehicle devices comprising one or more sensors, actuators, or electronic control units (ECUs) (i.e. The active network may be based upon packet data principles and implement any suitable packet data transmission protocol. FIG. 1 illustrates a vehicle 10 including an active network 12 to which various vehicle devices 14-20 are coupled via respective interfaces 22-28) [0033, 0036]; 
a switching circuit coupled to the plurality of vehicular network interface, the switching circuit configured to facilitate communications between the plurality of vehicle devices and the vehicular communication network via a network port (i.e. device 136 is communicatively coupled to the portion 130. The device 136 includes an active element 138 integral to the device, and providing a plurality of input/output ports. The plurality of in out/output ports, three of which are illustrated in FIG. 10, couple to interfaces 140, 142 and 144. The interfaces 140,142 and 144 are communicatively coupled to switch elements 146,148 and 150, respectively, of the portion 130) [0051]; and 
processing circuitry coupled to the switching circuit, the processing circuitry configured to arbitrate access to the vehicular communication network among the plurality of vehicle devices, based on at least one of a type of vehicle function corresponding to a packet (i.e. packet data corresponding to active system diagnostics) [0033, 0045, 0047, 0050, 0051] or a timestamp of the packet (i.e. device 136 is communicatively coupled to the portion 130. The device 136 includes an active element 138 integral to the device, and providing a plurality of input/output ports. The plurality of input/output ports, three of which are illustrated in FIG. 10, couple to interfaces 140,142 and 144. The interfaces 140,142 and 144 are communicatively coupled to switch elements 146,148 and 150, respectively, of the portion 130. In this manner, the device 136 is communicatively coupled via a plurality of communication paths to 
the portion 130 of the fabric) [0051].
	Reinhold et al. does not disclose the network node module comprising:
a network buffer, coupled to the network port, including at least one queue for temporarily storing packets relating to the respective vehicle functions, wherein the switching circuit is coupled to the network buffer and the plurality of vehicle devices, and wherein the processing circuitry coupled to the switching circuit and the network buffer.
	However, Chen et al. discloses that a data packet is only stored and forwarded when a level or state change occurs. For example, if there are four data packets within the carrying buffer, and the four data packets store information about traffic congestion, e.g., three data packets indicate low or 'L' levels of traffic congestion and one data packet indicates high or 'H' level of traffic congestion, only two of the data packets indicating differing levels of traffic congestion, i.e., 'L' and 'H', are stored and transmitted [0056].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Reinold et al. to include the features of Chen et al. in order to optimize the communication of data within a disruption tolerant network.
	Neither Reinhold et al. nor Chen et al. disclose the processing circuitry configured to arbitrate access to the vehicular communication network among the plurality of vehicle devices, by at least one of determining whether to place a packet in a higher priority queue or a lower priority queue, determining a position of the packet within one or more of the higher priority queue or the lower priority queue, or determining whether to select a packet from the one or more of the higher priority first queue or the lower priority queue, based on at least one of a type of vehicle function corresponding to the packet, a source of the packet, or a timestamp of the packet.
	Neither Reinhold et al. nor Chen et al. disclose the processing circuitry configured to arbitrate access to the vehicular communication network among the plurality of vehicle devices, by at least one of:
	(i) determining whether to place the packet in a higher priority queue or a lower priority queue, 	or 
	(ii) determining whether to select a packet from the higher priority queue or the lower priority 	queue. 	
	However, Pong et al. discloses "the processing circuitry configured to arbitrate access to the vehicular communication network among the plurality of vehicle devices, by .... determining whether to place the packet in a higher priority queue or a lower priority queue" by teaching that latency-sensitive VoIP packets may be sent to the highest-priority receive queue 118, while multicast packets for IPTV service are sent to the second high-priority receive queue 118, and other packets for generic data services are sent to a low-priority queue 118 [0022].
	Gleaning from the vehicle network as taught by Reinold et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Reinold et al. to include the features of Pong et al. in order to provide improved performance in packet processing with relatively low cost and high degree of programmability.

	Referring to claim 19, Reinold et al. further discloses the network node module wherein each of the plurality of vehicular network interfaces is operably coupled to the switching circuit and a respective one of the plurality of vehicle devices (i.e. Timing may be propagated from the root node element 88 in the form of timing messages 90 from the root node, active element 88, to each of the active elements 84 via the plurality of communication paths) [0043].

	Regarding claim 26, Reinold et al. further discloses the network node module wherein at least one vehicular network interface of the vehicular network interfaces supports wireless inter-vehicular communications (i.e. the architecture may incorporate one or more levels of wireless communication) [0034].

	Regarding claim 28, Reinold et al. further discloses the network node module wherein the differing vehicle communication format comprises one of:
J1850 format;
OBDII format;
Intellibus format;
Controller Area Network (CAN) format [0040];
FlexRay format [0040];
Bosch-Siemens-Temic format;
Motorola® interconnect (MI) format;
Mobile Media Link (MML) format;
Domestic Digital Data (D2B) format;
smartwireX format;
inter-equipment bus (IEBus) format; or
media oriented systems transport (MOST) format.

	Regarding claim 29, Reinold et al. further discloses the network node module wherein the plurality of vehicle devices are indirectly coupled to one another via the network port (i.e. device 136 includes an active element 138 integral to the device, and providing a plurality of input/output ports. The plurality of input/output ports, three of which are illustrated in FIG. 10, couple to interfaces 140, 142 and 144 [0051; FIG. 8, 10].

	Regarding claim 30, Reinold et al. further discloses the network node module wherein the processing circuitry is further inherently configured to control a powered state of at least one of the vehicle devices.

	Regarding claim 33, Reinold et al. further discloses the network node module wherein the plurality of vehicular network interfaces are configured to couple to the plurality of vehicle devices in a hub and spoke configuration [FIG. 10].

7. 	Claims 4, 5, 20 and 21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Reinold et al. (US 2003/0045971 A1) in view of Chen et al. (US 2011/0227757 A1) and Pong et al. (US 2009/0240874 A1) as applied to claims 2, 3, 8-10, 12-14, 17-19, 26, 28-30 and 33 above, and further in view of Letner et al. (US 2006/0251416 A1).

	Regarding claim 4, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the communication protocol is an Ethernet communication protocol.
	However, Letner et al. discloses 32-port fiber channel switching modules (12) surrounded by an enclosure 300 and mounted in an aircraft 1000, the modules (12) comprising two circuit card assemblies an Ethernet Interface (210) which supports 10 Base-Tand 100 Base-TX, an Ethernet controller (209) that may provide capability to read data out of the trace buffer (208), and a PCI (peripheral component interconnect) bus 240 which connects the Fabric Crossbar (200) and Ethernet Controller (209) [0028, 0033, 0045; Fig. 2, 8).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the vehicle control module of Reinold et al. to include the features of the
module of Letner et al. for monitoring, data recording, general diagnostics, program debugging, troubleshooting and repair [0011].

	Regarding claim 5, neither Reinold et al. nor Chen et al. nor Pong et al. disclose the network node module wherein the vehicular network interface comprises an Ethernet Physical Interface.
	However, Letner et al. discloses 32-port fiber channel switching modules (12) surrounded by an enclosure 300 and mounted in an aircraft 1000, the modules (12) comprising two circuit card assemblies an Ethernet Interface (210) which supports 10 Base-Tand 100 Base-TX, an Ethernet controller (209) that may provide capability to read data out of the trace buffer (208), and a PCI (peripheral component interconnect) bus 240 which connects the Fabric Crossbar (200) and Ethernet Controller (209) [0028, 0033, 0045; Fig. 2, 8).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the vehicle control module of Reinold et al. to include the features of the module of Letner et al. for monitoring, data recording, general diagnostics, program debugging, troubleshooting and repair [0011].

	Regarding claim 20, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the communication protocol is an Ethernet communication protocol.

	However, Letner et al. discloses 32-port fiber channel switching modules (12) surrounded by an enclosure 300 and mounted in an aircraft 1000, the modules (12) comprising two circuit card assemblies an Ethernet Interface (210) which supports 10 Base-T and 100Base-TX, an Ethernet controller (209) that may provide capability to read data out of the trace buffer (208), and a PCI (peripheral component
interconnect) bus 240 which connects the Fabric Crossbar (200) and Ethernet Controller (209) [0028, 0033, 0045; Fig. 2, 8].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the vehicle control module of Reinold et al. to include the features of the module of Letner et al. for monitoring, data recording, general diagnostics, program debugging, troubleshooting and repair [0011].

	Regarding claim 21, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the vehicular network interface comprises at least one Ethernet Physical Interface.
	However, Letner et al. discloses 32-port fiber channel switching modules (12) surrounded by an enclosure 300 and mounted in an aircraft 1000, the modules (12) comprising two circuit card assemblies an Ethernet Interface (210) which supports 10 Base-T and 100Base-TX, an Ethernet controller (209) that may provide capability to read data out of the trace buffer (208), and a PCI (peripheral component interconnect) bus 240 which connects the Fabric Crossbar (200) and Ethernet Controller (209) [0028, 0033, 0045; Fig. 2, 8].
	Therefore, it would have been obvious toa person of ordinary skill in the art at the time of Applicant's invention to modify the vehicle control module of Reinold et al. to include the features of the module of Letner et al. for monitoring, data recording, general diagnostics, program debugging, troubleshooting and repair [0011].

8. 	Claims 6, 7, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinold et al. (US 2003/0045971 A1) in view of Chen et al. (US 2011/0227757 A1) and Pong et al. (US 2009/0240874 A1) as applied to claims 2, 3, 8-10, 12-14, 17-19, 26, 28-30 and 33 above, and further in view of Kubler et al. (US 2005/0083872 A1).

	Regarding claim 6, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein at least one of the plurality of vehicle devices is configured to communicate with an analog sensor.
	However, Kubler et al. discloses a reader4901 configured to generate and transmit a modulated analog signal representative of a code image to other network devices for further processing [0519].
	Kubler et al. further discloses that voice or other audio signals traveling through the wireless pathways of the premises network typically flow in a digital, packetized form called voice packets [0563], and that a control processing circuit 5801 can direct the delivery of the voice packets onto an Ethernet LAN, telephone switching network, wireless network, etc., and maintains a direct interface with the attached PCMCIA cards [0638].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to modify the modules of Reinold et al. to include the features of Kubler et al. for providing an efficient communication pathway for both data and voice.

	Regarding claim 7, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the plurality of vehicle devices comprise at least one digital sensor.
	However, Kubler et al. discloses a digital signal processor 3773 which provides for further filtering and demodulation [0422].

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to modify the modules of Reinold et al. to include the features of Kubler et al. for providing an efficient communication pathway for both data and voice.

	Regarding claim 22, neither Reinold et al. nor Chen et al. nor Jayawardena et al. disclose the network node module of claim 18, wherein at least one of the plurality of vehicle devices is configured to communicate with an analog sensor with at least one of the plurality of vehicle devices.
	However, Kubler et al. discloses a reader 4901 configured to generate and transmit a modulated analog signal representative of a code image to other network devices for further processing [0519].
	Kubler et al. further discloses that voice or other audio signals traveling through the wireless pathways of the premises network typically flow in a digital, packetized form called voice packets [0563], and that a control processing circuit 5801 can direct the delivery of the voice packets onto an Ethernet LAN, telephone switching network, wireless network, etc., and maintains a direct interface with the attached PCMCIA cards [0638].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to modify the modules of Reinold et al. to include the features of Kubler et al. for providing an efficient communication pathway for both data and voice.

	Regarding claim 23, neither Reinold et al. nor Chen et al. nor Pong et al. disclose the network node module of claim 18, wherein the plurality of vehicle devices comprise at least one digital sensor.
	However, Kubler et al. discloses a digital signal processor 3773 which provides for further filtering and demodulation [0422].

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to modify the modules of Reinold et al. to include the features of Kubler et al. for providing an efficient communication pathway for both data and voice.

9. 	Claims 11 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinold et al. (US 2003/0045971 A1) in view of Chen et al. (US 2011/0227757 A1) and Pong et al. (US 2009/0240874 A1) as applied to claims 2, 3, 8-10, 12-14, 17-19, 26, 28-30 and 33 above, and further in view of Chinnadurai et al. (US 2009/0265057 A1).

	Regarding claim 11, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the processing circuitry and the plurality of vehicular network interfaces are further configured to translate communications between an Ethernet format and a differing vehicle communication format.
	However, Chinnadurai et al. discloses main function of the OBDII Logic Controller 20 is to translate the automobile's OBD II signals into a data format understood by the Ethernet Controller 30. It also translates Ethernet Controller's 30 data signals into the format understood by the OB D II Logic Controller 20 [0023].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to modify the modules of Reinold et al. to include the features of Chinnadurai et al. in order to isolate a vehicle's OBD Il communication signals from attached analyzers which is capable of high speed rate transmission.

	Regarding claim 27, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the processing circuitry and the plurality of vehicular network interfaces are further configured to translate communications between an Ethernet format and a differing vehicle communication format.

	However, Chinnadurai et al. discloses main function of the OBDII Logic Controller 20 is to translate the automobile's OBDII signals into a data format understood by the Ethernet Controller 30. It also translates Ethernet Controller's 30 data signals into the format understood by the OBD II Logic Controller 20 [0023].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to modify the modules of Reinold et al. to include the features of Chinnadurai et al. in order to isolate a vehicle's OBD Il communication signals from attached analyzers which is capable of high speed rate transmission.

10. 	Claims 15, 16, 31 and 32 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Reinold et al. (US 2003/0045971 A1) in view of Chen et al. (US 2011/0227757 A1) and Pong et al. (US 2009/0240874 A1) as applied to claims 2, 3, 8-10, 12-14, 17-19, 26, 28-30 and 33 above, and further in view of Dupuis (US 2006/0089790 A1).

	Regarding claim 15, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the processing circuitry is further configured to control the powered state of the at least one of the vehicle devices by individually controlling powered states of a plurality of the vehicle devices.
	However, Dupuis discloses a VLD that turns off certain modules to conserve power and then will selectively monitor the status of others [0068].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the network node module of Reinold et al. to include the features of Dupuis in order to conserve power.

	Regarding claim 16, neither Reinold et al. nor Chen et al. nor Jayawardena et al. disclose wherein the processing circuitry is further configured to control the powered state of the at least one of the vehicle devices by controlling a powered state of a group of the plurality of the vehicle devices. However, Dupuis discloses a VLD that turns off certain modules to conserve power and then will selectively monitor the status of others [0068].
	Therefore, it would have been obvious toa person of ordinary skill in the art at the time of Applicant's invention to modify the network node module of Reinold et al. to include the features of Dupuis in order to conserve power.

	Regarding claim 31, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the processing circuitry is further configured to control the powered state of the at least one of the vehicle devices by individually controlling powered states of a plurality of the vehicle devices.
	However, Dupuis discloses a VLD that turns off certain modules to conserve power and then will selectively monitor the status of others [0068].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the network node module of Reinold et al. to include the features of Dupuis in order to conserve power.

	Regarding claim 32, neither Reinold et al. nor Chen et al. nor Pong et al. disclose the vehicle control module of claim 29, wherein the processing circuitry is further configured to control the powered state of the at least one of the vehicle devices by controlling a powered state of a group of the plurality of the vehicle devices.

	However, Dupuis discloses a VLD that turns off certain modules to conserve power and then will selectively monitor the status of others [0068].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the network node module of Reinold et al. to include the features of Dupuis in order to conserve power.

11. 	Claim 24 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Reinold et al. (US 2003/0045971 A1) in view of Chen et al. (US 2011/0227757 A1) and Pong et al. (US 2009/0240874 A1) as applied to claims 2, 3, 8-10, 12-14, 17-19, 26, 28-30 and 33 above, and further in view of McClure et al. (US 2004/0111188 A1).

	Regarding claim 24, neither Reinold et al. nor Chen et al. nor Stiliadis et al. disclose wherein the plurality of vehicular network interfaces, the switching circuit, and the processing circuitry are implemented on at least two integrated circuits.
	However, McClure et al. discloses a schematic block diagram of the input/output interface circuit 68 including an external power connector 180, and a connector 182 that is used to interface the adapter 12 to an in -vehicle network. Because the connector 182 has 15 pins, many of the protocols share the output pins and are controlled by using line switch integrated circuits [0054].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to modify the modules of Reinold et al. to include the features of McClure et al. in order to provide a protocol selection matrix adapter needed to automatically interface multiple in - vehicle networks to a host computer simultaneously for several protocols, and to provide a flexible method to reprogram nodes on the in-vehicle networks.

12. 	Claim 25 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Reinold et al. (US 2003/0045971 A1) in view of Chen et al. (US 2011/0227757 A1) and Pong et al. (US 2009/0240874 A1) as applied to claims 2, 3, 8-10, 12-14, 17-19, 26, 28-30 and 33 above, and further in view of Burlak et al. (US 2006/0085099 A1).

	Regarding claim 25, neither Reinold et al. nor Chen et al. nor Pong et al. disclose wherein the vehicular network interface and the processing circuitry are implemented on a single integrated circuit.
	However, Burlak et al. discloses that the function of vehicle network interface 72 may be incorporated within processor 74, wherein both functions reside in a single integrated circuit package [0029].
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the network node module of Reinold et al. to include the features of Burlak et al. in order to provide a powerful and reliable serial data communication system for the exchange of messages between the different control units is becoming important to remaining competitive in the automotive market.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664